Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Claims 10-25, of record 05/06/2021 are pending and subject to prosecution.  Independent claims 24 and 25 are drawn to a plasmid comprising, or consisting of, a nucleic acid sequence consisting of SEQ ID NO:28.  No amendments to the claims have been submitted with the RCE filed 09/30/2021.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on December 14, 2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.
SPECIFICATION
The substitute Specification filed 9/21/2021 cannot be entered because it does not incorporate the changes previously entered on 03/10/2020.  The substitute Specification filed 09/21/2021 was filed by Applicant in response to a Notice to Corrected Application Papers mailed 7/21/21 requesting legible text on page 33.  No additional changes were submitted on 09/21/2021.
The amendment below incorporates the legible text on page 33 submitted by Applicant on 09/21/2021 in order to advance the Application to allowance.    No additional changes are made.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
IN THE SPECIFICATION:
REPLACE the following text 

    PNG
    media_image1.png
    297
    606
    media_image1.png
    Greyscale



at lines 11-15 on page 33 of the Specification dated 04/26/2019, with the following text:



    PNG
    media_image2.png
    492
    590
    media_image2.png
    Greyscale




REASONS FOR ALLOWANCE
Claims 10-25 are allowable for the same reasons as stated in the Notice of Allowance mailed12/08/21 and 07/12/2021:
Claims 24 and 25 are drawn to plasmids comprising or consisting of a nucleic acid sequence consisting of SEQ ID NO:28. SEQ ID NO:28 encodes a multi-cistronic polynucleotide encoding at least, human CD74 targeting protein, pre-proinsulin, GSG-FMDV2A peptide, TGF-beta, human IL-10 
With regard to claims 12-17, wherein the vaccine of claims 10 and 11 are administered “to delay the onset of type | diabetes,” the specification teaches the claimed DNA vaccines are tolerogenic, in that pre-proinsulin is an administered antigen, and the other encoded immunomodulators, such as TGF-beta and IL10 act as immune suppressants, in order to aid in treating the autoimmune aspects of type | diabetes in vivo (see paragraphs [0019]-[0029], [0032], [0081]-[0082], Example 3 of the published Specification). Thus, claims 12-17 are fully supported by the instant specification.
Claims 10-25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



KAA

 
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633